Citation Nr: 1821121	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-32 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1943 to September 1943.  He died in February 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision from the Department of Veterans Affairs (VA) Pension Management Center (AOJ) in Milwaukee, Wisconsin.   This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks non-service-connected death pension benefits pursuant to 38 U.S.C. § 1541; 38 C.F.R. § 3.3(b)(4).  The most recent statement of the case was issued in August 2014.  In March 2015, VA received additional information concerning the appellant's income and medical expenses.  Based on this information, the appellant's claim was granted in part; however, a supplemental statement of the case was not issued addressing this new evidence.  Moreover, the Board notes that there is no information in the claims file concerning the appellant's income and expenses since 2015.  Thus, this matter must be remanded in order to obtain additional information concerning the appellant's income and expenses and for the issuance of a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to provide a VA Form 21-8416 Medical Expense Report and a VA Form 21-0518-1 Improved Pension Eligibility Verification Report for the years 2015, 2016, 2017 and 2018.

2.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




